ADAMS, District Judge
(orally). This is not a new question with me. I had occasion lately, while holding court in the Western district, to examine the law very carefully. I then held that section 3892, Rev. St., did not, when properly construed, contemplate such a case as this, and, if it did, it was doubtful if the power of congress, under the constitution, would permit such legislation. Congress has full power, under the constitution, to regulate the carrying of the mail, and to protect all mail matter as long as it is in the custody of the postal authorities. When the postal authorities have fully discharged their duties, by delivery of the letter to the person to whom or in whose care it was addressed, they have fully discharged their functions, and in my opinion have gone as far as congress has authorized them to go. Whatever offense the defendant has committed, if any, in this case, is one which may be cognizable under state law, but is not under the United States law. The jury will return a verdict of “Not guilty.” That being done, the defendant will be discharged.
Verdict accordingly. Defendant discharged.